                   Case 20-11558-KBO              Doc 455       Filed 07/08/20        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                      ) Chapter 11
    In re:                                                            )
                                                                      ) Case No. 20-11558 (KBO)
    24 Hour Fitness Worldwide, Inc., et al., 1                        )
                                                                      ) (Jointly Administered)
                                       Debtors.                       )
                                                                      )   Objection Deadline: July 7, 2020 at 4:00 p.m. (ET)
                                                                      ) Hearing Date: July 14, 2020 at 11:00 a.m. (ET)
                                                                      )
                                                                      ) Related Docket Nos.: 17, 136, and 433

                 JOINDER OF RNB PARTNERS, LLC TO LIMITED OBJECTION
                   IN RELATION TO POST-PETITION FINANCING MOTION

             RNB Partners, LLC (“RNB”), by and through its undersigned counsel, hereby joins (this

“Joinder”) in the limited objection filed at Docket No. 433 by various landlords (the “Objection”)

to the Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to

Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting

Liens and Providing Superpriority Administrative Expense Claims, (IV) Granting Adequate

Protection to Prepetition Lenders, (V) Modifying the Automatic Stay, (VI) Scheduling a Final

Hearing, and (VII) Granting Related Relief [Docket No. 17] (the “Motion”).

                                             FURTHER JOINDER

             RNB further joins in the other objections to the Debtors’ requested relief in the Motion

filed by other landlords and parties-in-interest to the extent they are not inconsistent with the

Objection.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
    number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690); 24 Hour
    Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902); 24
    San Francisco LLC (3572)24 New York LLC (7033); 24 Denver LLC (6644); RS FIT Holdings LLC (3064); RS
    FIT CA LLC (7007); and RS FIT NW LLC (9372). The Debtors' corporate headquarters and service address is
    12647 Alcosta Blvd., Suite 500, San Ramon, CA 94583.
              Case 20-11558-KBO          Doc 455      Filed 07/08/20     Page 2 of 2




                                 RESERVATION OF RIGHTS

       Nothing in this Joinder is intended to be, or should be construed as, a waiver by RNB of

any of its rights under the Lease, the Bankruptcy Code, or applicable law. RNB expressly reserves

all such rights, including, without limitation, the right to: (i) supplement and/or amend this Joinder

and to assert objections to the proposed assumption, assumption and assignment, or rejection of

the Lease on any and all grounds; (ii) assert and amend any cure amounts; (iii) assert all monetary

and non-monetary defaults under the Lease; (iv) assert any rights for indemnification or

contribution against the Debtors under the Lease; and (v) assert any further objections and joinders

as it deems necessary or appropriate.

                                          CONCLUSION

       WHEREFORE, RNB respectfully requests that this Court enter an order: (i) sustaining the

Objection; and (ii) granting RNB such other and further relief as this Court deems just and

appropriate under the circumstances.

Dated: July 8, 2020                            BENESCH, FRIEDLANDER, COPLAN
       Wilmington, Delaware                      & ARONOFF LLP

                                                /s/ Kevin M. Capuzzi
                                               Michael J. Barrie (DE No. 4684)
                                               Kevin M. Capuzzi (DE No. 5462)
                                               John C. Gentile (DE No. 6159)
                                               1313 North Market Street, Suite 1201
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 442-7010
                                               Facsimile: (302) 442-7012
                                               Email: mbarrie@beneschlaw.com
                                                       kcapuzzi@beneschlaw.com
                                                       jgentile@beneschlaw.com

                                               Counsel for RNB Partners, LLC




                                                  2
